On April 24, 1997, it was ordered that for the offense of Issuing a Bad Check (Common Scheme), a felony, the defendant is sentenced to the Women’s Correctional Center for ten (10) years. The defendant is granted no time for street time. The defendant is granted 27 days’ credit for time served prior to sentencing.
On September 12,1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 12th day of September, 1997.
Acting Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Alternate Member, Hon. G. Todd Baugh
The Sentence Review Board wishes to thank Lori Lin Aggieri for representing herself in this matter.